 

Case 5:17-cr-00560 Document 252 Filed on 11/07/18 in TXSD Page 1of3

UNITED STATES DISTRICT COURT United States Courts
Southern District of Texas
SOUTHERN DISTRICT OF TEXAS FILED
LAREDO DIVISION NOV 07 2018
David J. Bradley, Clerk
Laredo Divigjon
UNITED STATES OF AMERICA §
§
Vv. §
§ CRIMINAL NO. 5:17-CR-00560-07
CARLOS VELASQUEZ-FLORES, §
Defendant. §
ACT IN

The United States of America, by and through Abe Martinez, Acting United States
Attorney for the Southern District of Texas, José Angel Moreno, Assistant United States
Attorney, Deborah Connor, Chief, Money Laundering and Asset Recovery Section, Keith Liddle,
Trial Attorney, and the defendant, CARLOS VELASQUEZ-FLORES and the defendant’s
counsel, hereby stipulate as follows:

I.

If this case proceeded to trial, the United States of America would prove each element of
the offense beyond a reasonable doubt. The following facts, among others, would be offered to
establish the Defendant’s guilt:

Il.

On or about May 8, 2012, CARLOS VELASQUEZ-FLORES (VELASQUEZ)
knowingly conspired and agreed with at least one other person to conduct financial transactions
that affected interstate commerce. CARLOS VELASQUEZ believed the money involved

in the financial transactions was the proceeds of illegal drug trafficking, and the transactions

15
 

 

Case 5:17-cr-00560 Document 252 Filed on 11/07/18 in TXSD Page 2 of 3

were designed, at least in part, to conceal and disguise the nature, location, source, ownership,
and control of the proceeds.

VELASQUEZ did not take any affirmative action to voluntarily abandon or otherwise
quit the conspiracy at least until after October 2013.

Defendant, CARLOS VELASQUEZ-FLORES, hereby confesses and judicially admits
that beginning on or about October 2011 and continuing at least to on or about October

2013, he knowingly conspired to launder monetary instruments, in violation of Title 18,

MUS

CARLOS VELASQUEZFLORES
Defendant

United States Code, Section 1956(h).

16
 

° Case 5:17-cr-00560 Document 252 Filed on 11/07/18 in TXSD Page 3 of 3

APPROVED:
Ryan K. Patrick Deborah Connor
United States Attorney Chief, Money Laundering and Asset

Recovery Section

By: VA 2. Mw =

 

 

José Angel Moreno KeithlLiddle

Assistant United States Attorney Trial Attorney

Southern District of Texas Money Laundering and Asset
Telephone: 956-723-6523 Recovery Section

E-mail: angel. moreno@usdoj.gov

 

 

Rd¢l Canales \
Attorney for Defendant

17

 
